The facts are these: The petitioner is in the custody of the respondent, who is marshal of the town of Clinton, under a warrant of commitment issued by A.P. Brown, a justice of the peace in and for said town. It appears from the record that on the 20th day of January, 1909, a complaint was filed against petitioner, charging him with a violation of an occupation tax ordinance of said town. The petitioner was arrested, brought before said justice of the peace, and arraigned and refused to plead, but promised to pay said occupation tax. Whereupon he was given 60 days to pay the same. At the end of this time he had failed and refused to pay said tax. Whereupon, on the 20th day of March, 1909, he was again arraigned, and refused to plead. Whereupon, without any evidence being offered to support the complaint as filed, he was by said justice of the peace adjudged guilty and sentenced to pay a fine of $100, and costs, and the commitment issued. The record purports to show a complaint, also the judgment, sentence, and commitment, but it wholly fails to show that the petitioner ever entered a plea to the complaint, or that any testimony was offered in support of said complaint. *Page 441 
Where there is a judgment, sentence, and, commitment, the record must show that a plea of guilty was entered, or that evidence to support the complaint was offered. One or the other are imperatively required to give the justice jurisdiction of the accused, in order that the justice may have authority to pronounce judgment and sentence, and issue a commitment thereon. The recitals of the record show that in the proceedings had there was no plea entered, and there was no evidence offered. While this court is disposed to regard tolerantly any mere technical irregularities, or defects of form in proceedings before justices of the peace, it would be going too far to hold the record in this case to be sufficient to support a judgment of conviction, sentence, and commitment. Justices of the peace acting as police judges in the towns of this state for the trial of offenses, under the town ordinances, are controlled by the provisions of procedure criminal, except where it is otherwise prescribed by statute.
Respondent before this court sought to contradict the recital in the record that defendant "refused to enter a plea" by parol testimony, showing that petitioner did, in fact, plead guilty. This testimony was wholly incompetent. The records of a court, even a justice of the peace court, import absolute verity, and cannot be overthrown by parol testimony in a collateral proceeding. Where a justice of the peace has acquired jurisdiction, the only competent evidence of the proceedings had is the record required by law to be made, and the record is conclusive as against any parol attack in a collateral proceeding attempting to impeach it. The record of the justice of the peace court must stand or fall by itself, and cannot be supported, supplemented, or contradicted by parol proof in a collateral proceeding.
As this question is decisive of this case, it is unnecessary to discuss the other questions presented.
Wherefore the prayer of petitioner is granted, the writ allowed, and petitioner discharged.
FURMAN, PRESIDING JUDGE, and BAKER, JUDGE, concur. *Page 442